Citation Nr: 1124742	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right shoulder musculoligamentous strain and rotator cuff repair.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine at L2-3 and L3-4.

3.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had military service with the Air Force National Guard from November 1994 to June 2007, some of which was performed under Title 10 orders.  Prior to November 1994, she had periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

By a November 2010 decision, the Board granted service connection for shin splints and granted a 30 percent initial rating for degenerative disc disease of the cervical spine.  At that time, the Board denied entitlement to service connection for hearing loss, a Eustachian tube disability, a myofascial disability, and a left wrist disability.  The Board also denied entitlement to an initial rating in excess of 10 percent for degenerative changes of the posterior tibial talar joint of the left ankle and an initial rating in excess of 10 percent for metatarsalgia of the right foot.

The shin splints award was implemented by the RO in December 2010.  The cervical spine rating was implemented in February 2011.

In its November 2010 action, the Board remanded the issues of entitlement to an initial rating in excess of 20 percent for right shoulder musculoligamentous strain and rotator cuff repair, in excess of 20 percent for degenerative disc disease of the lumbar spine at L2-3 and L3-4, in excess of 10 percent for radiculopathy of the right lower extremity, and in excess of 10 percent for radiculopathy of the left lower extremity.  

In February 2011, while the case was in remand status, the RO awarded a higher initial rating to 20 percent each for radiculopathy of the right and left lower extremities.  The ratings were made effective as of June 26, 2007.  Because less than the maximum available benefit for a schedular rating was awarded, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether the Veteran is entitled to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity and an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity.

With respect to the right shoulder disability rating, the Board notes that a 100 percent rating has been assigned by the RO from March 24, 2009, to July 1, 2009, under the provisions of 38 C.F.R. § 4.30.  Consequently, the decision below addresses entitlement to higher schedular ratings prior to March 24, 2009, and from July 1, 2009.


FINDINGS OF FACT

1.  Prior to March 24, 2009, the Veteran's service-connected right shoulder musculoligamentous strain and rotator cuff repair resulted in disability equating to no worse than limitation of motion at shoulder level.

2.  From July 1, 2009, the Veteran's service-connected right shoulder musculoligamentous strain and rotator cuff repair has as likely as not resulted in disability equating to limitation to midway between side and shoulder level with consideration of painful motion, weakness, and fatigability during repetitive motion and flare-ups.

3.  Prior to January 28, 2011, the Veteran's service-connected degenerative disc disease of the lumbar spine at L2-3 and L3-4 resulted in pain and limitation of motion with forward flexion of the thoracolumbar spine greater than 30 degrees.

4.  From January 28, 2011, the Veteran's service-connected degenerative disc disease of the lumbar spine at L2-3 and L3-4 has as likely as not resulted in forward flexion of the thoracolumbar spine to 30 degrees with consideration of painful motion, weakness, and fatigability during repetitive motion and flare-ups.

5.  Since the award of service connection, the Veteran's radiculopathy of the right and left lower extremity has resulted in disability tantamount to no worse than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to March 24, 2009, the criteria for a rating in excess of 20 percent for service-connected right shoulder musculoligamentous strain and rotator cuff repair were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2010).

2.  Effective from July 1, 2009, the criteria for a 30 percent schedular rating for service-connected right shoulder musculoligamentous strain and rotator cuff repair have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2010).

3.  Prior to January 28, 2011, the criteria for a rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine at L2-3 and L3-4 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

4.  Effective from January 28, 2011, the criteria for a 40 percent rating for service-connected degenerative disc disease of the lumbar spine at L2-3 and L3-4 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

5.  The criteria for an initial rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).

6.  The criteria for an initial rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through an August 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate her underlying claims of service connection.  The August 2007 notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the August 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding her disabilities.

In addition, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Grand Island, Nebraska.  Pursuant to the Board's November 2010 remand, more recent VA treatment records were obtained.  The Veteran has not identified any private treatment providers and she stated that she receives treatment solely through the VA system.  The Veteran was provided multiple VA examinations in connection with her claims, the reports of which are of record.  The reports contain sufficient evidence by which to evaluate the Veteran's service-connected disabilities affecting the right shoulder, lumbar spine, and lower extremities in the context of the rating criteria.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, 12 Vet. App. at 126.  All of the ratings on appeal were made effective as of June 26, 2007.

A. Right Shoulder

The Veteran's service-connected right shoulder musculoligamentous strain and rotator cuff repair has been evaluated as 20 percent disabling under Diagnostic Code 5201 for limitation of motion of the arm.  The Veteran's right shoulder is considered her major upper extremity as the evidence shows she is right handed.  Under that diagnostic code a 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a (Diagnostic Code 5201) (2010).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In August 2007, a VA examination was conducted in connection with the claim.  The examiner reviewed the claims file, interviewed the Veteran, and examined the right shoulder.  The Veteran reported experiencing pain and weakness in the right shoulder, particularly during flare-ups with increased activity.  It was noted that the Veteran had a history of surgery on the right shoulder during military service and that she was right handed.  Examination of the right shoulder showed that the Veteran had forward flexion to 180 degrees with pain experienced at 150 degrees.  Abduction was to 170 degrees with pain at 140 degrees.  External rotation was to 75 degrees with pain at 70 degrees, and internal rotation was to 80 degrees with pain at 75 degrees.  On repetitive use, there was a mild increase in pain, but there was no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion.  The examiner stated that he could not comment on any additional limitations during a flare-up without resorting to mere speculation.  X-rays of the right shoulder were normal.

In August 2008, the Veteran sought treatment for right shoulder pain at the Grand Island VAMC.  X-rays were normal.  The Veteran had full range of motion of the right shoulder with pain at the extremes and 5/5 strength.  The Veteran was assessed with right shoulder pain with probable impingement and given a cortisone injection.  In November 2008, the Veteran had flexion to 180 degrees and abduction to 135 degrees.  External rotation was normal but internal rotation was to 30 degrees when pain was experienced.  There was evidence of a rotator cuff tear.  In November 2008, she experienced pain at 90 degrees of flexion.  

Significantly, in March 2009, the Veteran underwent additional right shoulder surgery.  A right shoulder arthroscopy, with subacromial decompression, and open rotator cuff repair was performed.  As a result, the RO awarded a temporary total (100 percent) rating for convalescence due to the surgery on the right shoulder effective as of March 24, 2009-the date of the surgery.  See 38 C.F.R. § 4.30 (2010).  After the convalescence period ended, a 20 percent rating was re-assigned effective as of July 1, 2009.

Since that time, the Veteran has received regular treatment for right shoulder pain at the Grand Island VAMC, including for physical therapy.  Orthopedic consultations after the surgery generally reflected full range of motion of the right shoulder with pain and 5/5 strength.  Physical therapy sessions revealed some decreased motion and strength in the shoulder.  Magnetic resonance imaging in October 2009 showed attenuation of the posterior aspect of the supraspinatus tendon, postoperative changes of rotator cuff repair, mild subacromiol/subdeltoid bursitis, and mild acromioclavicular degenerative changes.  X-rays showed mild glenohumeral bony spurring indicating some joint degeneration.

Pursuant to the Board's November 2010 remand, the Veteran underwent additional VA examination of the right shoulder in January 2011.  The examiner reviewed the claims file, interviewed the Veteran, and examined the right shoulder.  The Veteran complained of right shoulder pain with flare-ups due to weather and increased activity.  Range of motion testing showed that the Veteran could forward flex and abduct the right shoulder to 160 degrees.  External and internal rotation were both to 85 degrees with moderate pain experienced.  The examiner noted that there was good muscle strength and sensation.  There was no ankylosis according to the examiner.  The "DeLuca" portion of the examination consisted of four repetitive exercises.  With repetitive motion, the Veteran experienced pain at 85 degrees of forward flexion.  She was still able to forward flex the right shoulder to 160 degrees, but she experienced moderate pain, and mild to moderate weakness and fatigue when doing so.  The examiner could not comment on any functional loss due to flare-ups because he was not present during flare-ups.  However, the examiner stated that it would appear that shoulder pain significantly limits her functional ability and that it was feasible that additional loss of motion would be present.

In consideration of the evidence prior to the March 23, 2009 surgery, the Board finds that the Veteran's service-connected right shoulder musculoligamentous strain and rotator cuff repair resulted in forward elevation equating to no worse than limitation of motion at shoulder level.  The results of the August 2007 examination showed that the Veteran had normal, or nearly normal, forward flexion and abduction of her right shoulder.  Although the Veteran experienced pain at 150 degrees of flexion and 140 degrees of abduction, there was only mild pain on repetitive motion and the examiner commented that there was no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion.  Thus, even with consideration of painful motion and other factors, the range of motion of the right shoulder did not approximate even shoulder level.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7 (1995).  Although the examiner could not comment on any additional limitations during a flare-up without resorting to mere speculation, the examiner did not indicate that there would be significant functional loss in a manner similar to the comments by the January 2011 examiner.

VA treatment records dated subsequent to the August 2007 examination and prior to the March 24, 2009 surgery do not reflect worse limitation of motion of the right shoulder warranting a higher rating.  In August 2008, forward flexion and abduction were above shoulder level.  Although the November 2008 record showed that the Veteran was experiencing pain at 90 degrees of flexion, that level of limitation is reflective of the 20 percent rating that was assigned during that period.  See 38 C.F.R. § 4.71a (Diagnostic Code 5201).  Therefore, a higher rating is not warranted at any point prior to March 24, 2009.

As noted previously, the Veteran was awarded a temporary total convalescent rating due to the March 24, 2009 right shoulder surgery.  It is not expected that the schedular rating is applicable during the convalescent period.  See 38 C.F.R. § 4.30 ("the total rating will be followed by an open rating reflecting the appropriate schedular evaluation").  Thus, the Board will address whether a higher schedular rating is warranted from July 1, 2009-the day after the convalescent period ended.

From July 1, 2009, the evidence tends to show a worsening of the Veteran's service-connected right shoulder disability.  The evidence shows that the Veteran can objectively forward flex and abduct the right shoulder in a near-normal manner.  The post-surgery orthopedic consultations generally noted full range of motion and the January 2011 VA examination showed forward flexion and abduction to 160 degrees.  Even so, the evidence reflects that painful motion and other factors during repetitive motion and flare-ups affect the Veteran to a greater degree than prior to the surgery.  In August 2007, the Veteran was experiencing pain during forward flexion at 150 degrees.  In January 2011, after repetitive motion testing, she experienced pain at 85 degrees-below shoulder level, with additional weakness and fatigue.  Although the examiner could not comment on the exact amount of functional loss during flare-ups, he suggested that it was worse than 85 degrees as the pain would "significantly limit" functional ability and that it was feasible that additional loss of motion would be present.

Here, the evidence shows that the Veteran's motion of the right shoulder is limited to below shoulder level with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7 (1995).  Although there is no express evidence of forward flexion or abduction to 45 degrees (midway between side and shoulder level), the evidence raises a reasonable doubt to the level of limitation of motion.  With reasonable doubt resolved in the Veteran's favor, the Board finds that, from July 1, 2009, the Veteran's service-connected right shoulder musculoligamentous strain and rotator cuff repair has as likely as not resulted in disability equating to limitation to midway between side and shoulder level with consideration of painful motion, weakness, and fatigability during repetitive motion and flare-ups.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In view of the finding, the Board concludes that a 30 percent rating is warranted effective from July 1, 2009.  See 38 C.F.R. § 4.71a (Diagnostic Code 5201).

A higher schedular rating is not warranted during any rating period on appeal under any other diagnostic code for evaluating disabilities affecting the shoulder.  Limitation of motion most accurately reflects the Veteran's symptoms.  The evidence does not show that ankylosis is present or that there is impairment of the humerus.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5200, 5202).

B. Lumbar Spine

The Veteran's service-connected degenerative disc disease of the lumbar spine at L2-3 and L3-4 has been evaluated as 20 percent disabling under Diagnostic Code 5242 for degenerative arthritis of the spine.  Under that diagnostic code and others for evaluating the spine, the General Rating Formula for Diseases and Injuries of the Spine is used.  The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic Code 5242).

Following the rating criteria, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (Diagnostic Code 5242).

Additionally, the regulations pertaining to rating the spine provide that intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this formula, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (Diagnostic Code 5243).

Following the rating criteria, Note (1) provides that:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a (Diagnostic Code 5243).

In August 2007, a VA examination was conducted in connection with the claim.  The examiner reviewed the claims file, interviewed the Veteran, and examined the thoracolumbar spine.  The Veteran reported experiencing low back pain with occasional spasms, particularly during flare-ups with increased activity.  Bowel and bladder issues were denied.  Examination of the thoracolumbar spine showed that the Veteran had flexion to 60 degrees with some tenderness experienced at 50 degrees.  Extension was to 20 degrees with some tenderness at 15 degrees.  Lateral flexion was to 25 degrees bilaterally with some tenderness at 20 degrees, and rotation was to 25 degrees bilaterally with some tenderness at 20 degrees.  On repetitive use, there was an increase in pain, but there was no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion.  The examiner stated that he could not comment on any additional limitations during a flare-up without resorting to mere speculation.  X-rays showed minimal degenerative disc disease.

VA treatment records show complaints of back pain since July 2007 but they do not contain any meaningful evidence by which to evaluate the lumbar spine disability in regards to range-of-motion measurements.  In February 2008, a spine examination was conducted.  However, the examination primarily pertained to the cervical spine and did not include any forward flexion measurements for the lumbar spine.

Pursuant to the Board's November 2010 remand, the Veteran underwent additional VA examination of the lumbar spine in January 2011.  The examiner reviewed the claims file, interviewed the Veteran, and examined the thoracolumbar spine.  The Veteran reported experiencing progressively worse low back pain since 1998.  Urinary and fecal incontinence were denied.  The examiner noted that there were no bowel or bladder problems.  According to the examiner, posture and gait were normal, and there was no ankylosis.  Examination of the thoracolumbar spine showed that the Veteran had flexion to 70 degrees.  Extension was to 20 degrees.  Lateral flexion and rotation were to 30 degrees bilaterally.  The "DeLuca" portion of the examination consisted of four repetitive exercises.  On repetitive use, there was an increase in pain at 40 degrees of flexion and worsening to 60 degrees.  She was still able to flex the thoracolumbar spine to 70 degrees, but she experienced mild to moderate pain, weakness, and fatigue when doing so.  The examiner could not comment on any functional loss due to flare-ups because he was not present during flare-ups.  However, the examiner stated that it would appear that the low back pain significantly limits her functional ability and that it was feasible that additional loss of motion would be present.  It was also noted that the Veteran lies down on her couch twice a day for relief.  However, the examiner expressly stated that the Veteran has never been placed on bed rest by a physician or had any incapacitating episodes.  As to neurological abnormalities, the examiner stated that the Veteran has radiculopathy affecting the lower extremities.

As to the General Formula, the evidence dated prior to the January 2011 examination is not reflective of a rating in excess of 20 percent for degenerative disc disease of the lumbar spine at L2-3 and L3-4.  

The results of the August 2007 examination showed that the Veteran's flexion of the thoracolumbar spine was not limited to 30 degrees or less, or approximately such a level of disability.  Although the Veteran experienced some tenderness at 50 degrees of flexion, there was only mild pain on repetitive motion and the examiner commented that there was no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion.  Thus, even with consideration of painful motion and other factors, the range of motion of the thoracolumbar spine did not approximate 30 degrees of flexion or less.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7 (1995).  Although the examiner could not comment on any additional limitations during a flare-up without resorting to mere speculation, the examiner did not indicate that there would be significant functional loss in a similar manner as the January 2011 examiner.  Thus, a rating in excess of 20 percent is not warranted under the General Formula based on the August 2007 examination evidence.  See 38 C.F.R. § 4.71a (Diagnostic Code 5242).

The evidence contained in the January 2011 examination report tends to show a worsening of the Veteran's service-connected lumbar spine disability.  The evidence shows that the Veteran can objectively flex the thoracolumbar spine to 70 degrees.  Even so, the evidence reflects that painful motion and other factors during repetitive motion and flare-ups affect the Veteran to a greater degree than during an earlier period.  In August 2007, the Veteran was experiencing some tenderness during flexion at 50 degrees.  In January 2011, after repetitive motion testing, she experienced pain at 40 degrees with additional weakness and fatigue.  Although the examiner could not comment on the exact amount of functional loss during flare-ups, he suggested that it was worse than 40 degrees as the pain would "significantly limit" functional ability and that it was feasible that additional loss of motion would be present.

Here, the evidence shows that the Veteran's motion of the thoracolumbar spine is limited to at least 40 degrees with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7 (1995).  Although there is no express evidence of flexion to 30 degrees or less, the evidence in the January 2011 report raises a reasonable doubt to the level of disability.  With reasonable doubt resolved in the Veteran's favor, the Board finds that, the Veteran's service-connected degenerative disc disease of the lumbar spine at L2-3 and L3-4 has as likely as not resulted in disability tantamount to limitation of flexion of the thoracolumbar spine to 30 degrees with consideration of painful motion, weakness, and fatigability during repetitive motion and flare-ups.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In view of the finding, the Board concludes that a 40 percent rating is warranted.  See 38 C.F.R. § 4.71a (Diagnostic Code 5201).  Because the increase in severity was first identified by the January 2011 examiner and the higher rating is warranted based on the opinion of that that examiner, the effective date of the 40 percent rating is January 28, 2011-the date of the examination.

A rating in excess of 40 percent under the General Formula is not warranted as ankylosis has not been evident since the award of service connection.  A higher rating is also not warranted since the award of service connection under the Formula for Rating Intervertebral Disc Syndrome.  The record is devoid of evidence of incapacitating episodes.  Although the Veteran lies down to rest her back on her own, the January 2011 examiner expressly stated that no physician has ever prescribed bed rest and that there have been no incapacitating episodes.  Therefore a higher rating is not warranted at any point since the award of service connection under Diagnostic Code 5243.

As to objective neurologic abnormalities associated with the service-connected lumbar spine disability, the Veteran has been awarded service connection for related radiculopathy of the lower extremities.  The disability rating for radiculopathy is addressed in the next section.  Additionally, the Veteran has denied having any bowel or bladder problems and the VA examiners indicated that there were no bowel or bladder abnormalities.  Therefore, other than the described radiculopathy, a separate rating for objective neurologic abnormalities is not warranted.

C. Radiculopathy of the Lower Extremities

The Veteran's service-connected radiculopathy of the lower extremities has been evaluated as 20 percent disabling for both the right and left extremity under Diagnostic Code 8520 for "paralysis of the sciatic nerve."  Under that diagnostic code, a 10 percent rating is for application when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is for application when there is moderate incomplete paralysis.  A 40 percent rating is for application when there is moderately severe incomplete paralysis.  A 60 percent rating is for application when there is severe incomplete paralysis, with marked muscular atrophy.  Finally, an 80 percent rating is for application when there is complete paralysis of the sciatic nerve as evidenced by the foot dangling and dropping, no active movement possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (Diagnostic Code 8520) (2010).  Neuritis and neuralgia of the sciatic nerve incorporate the identical criteria.  See 38 C.F.R. § 4.124a (Diagnostic Codes 8620, 8720).

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran complained of pain and numbness radiating to the lower extremities at the August 2007 VA examination that also addressed the spine.  The subsequently dated evidence contained in examination reports and treatment records does not provide insight into the severity of the radiating symptoms.

Pursuant to the Board's November 2010 remand, the Veteran underwent VA examination, in part, to have an examiner comment on the severity of any radiculopathy of the lower extremities.  The January 2011 VA examiner conducted a motor examination that showed 5/5 strength in the hips, knees, ankles, and great toes.  Symptoms of numbness and tingling in the lower extremities were noted.  After reviewing the claims file and examining the Veteran, the examiner gave the opinion that the Veteran's radiculopathy appeared to be mild to moderate.

The January 2011 VA examination report represents the best evidence for evaluating the disabling nature of the Veteran's radiculopathy of the lower extremities.  The report contains the only medical opinion of record that expressly characterizes the severity level.  The examiner stated that the radiculopathy appeared to be mild to moderate.  Given that a question has arisen as to which of two ratings apply under a particular diagnostic code (mild or moderate), the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Here, the disability appears to more closely approximate the moderate level of severity.  Thus, the 20 percent rating that was initially assigned for each extremity is appropriate.  See 38 C.F.R. § 4.124a (Diagnostic Code 8520).

The evidence does not suggest that the Veteran's radiculopathy has resulted in moderately severe or severe incomplete paralysis.  Additionally, complete paralysis has not been shown.  The January 2011 VA examiner examined the Veteran and considered her complaints, but the examiner did not find that the symptomatology resulted in a level of disability greater than that of moderate.  Consequently, a rating in excess of 20 percent is not warranted for either right or left lower extremity radiculopathy since the award of service connection.

D. Conclusion

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's service-connected disability of the right shoulder, lumbar spine, or lower extremities has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of her disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the following awards should be made:  a 30 percent schedular rating for right shoulder musculoligamentous strain and rotator cuff repair is granted, effective July 1, 2009, and a 40 percent rating for degenerative disc disease of the lumbar spine at L2-3 and L3-4 is granted, effective January 28, 2011.  No other higher or separate evaluations are warranted for the claims on appeal.  In reaching these conclusions, the Board has considered and applied the benefit-of-the-doubt doctrine where appropriate.  As the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable in those instances.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Prior to March 24, 2009, an evaluation in excess of 20 percent for right shoulder musculoligamentous strain and rotator cuff repair is denied.

A 30 percent schedular rating for right shoulder musculoligamentous strain and rotator cuff repair is granted, effective July 1, 2009, subject to the laws and regulations governing the payment of monetary awards.

Prior to January 28, 2011, an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine at L2-3 and L3-4 is denied.

A 40 percent rating for degenerative disc disease of the lumbar spine at L2-3 and L3-4 is granted, effective January 28, 2011, subject to the laws and regulations governing the payment of monetary awards.

An initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity is denied.

An initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


